DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 21 January 2021 has been entered.
Claims 1-2 and 4-20 are pending. 
Claims 1-2 and 4-12 and 15-20 are rejected, grounds follow.
Claims 13 and 14 are objected to for depending on a rejected parent claim, but containing allowable subject matter.



Response to Arguments
Applicant’s arguments, see Remarks, filed 12 January 2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 in view of Furuta (US Pg-Pub 2015/0338116) and Rosen (US Pg-Pub 2010/0243231) have been fully considered and are persuasive in part. Applicant argues that the references, alone or in combination, fail to teach or fairly suggest several of the limitations of amended claim 1. Examiner agrees that the references do not appear to teach the amended limitation “wherein the first predicted temperature of the enclosed space corresponds to an estimated temperature of the enclosed space using historical temperature data at a return time of a user with the HVAC system off”. (Examiner notes for the record that Furuta appears to teach predicting a first temperature during an unoccupied time, however it is not clear that either reference teaches the use of historical data to predict a temperature at a return time assuming the HVAC system is off, as required by the amended claim.) Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over of Sasaki, WIPO Patent Application 2017-056403 in view of Furuta.

However, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that some of the features upon which applicant relies (i.e., that the minimum temperature is determined in advance, or pre-determined in order to provide for comfort of pets, see remarks page 10 paragraph 1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes that Claim 5 does contain some limitations which address these features, notably that the minimum temperature is a demand minimum set prior to execution of the predicting steps, and is rejected further in view of Buda et al., US Pg-Pub 2016/0223215 accordingly. (see the rejection of Claim 5, infra.)
Examiner notes for the record that Applicant has elected to not submit separate remarks for the other independent claims, or for the dependent claims. Examiner notes that accordingly, the above remarks apply mutatis mutandis to the other claims at issue.


Claim Interpretation
Examiner notes for the record that the term “HVAC” used in the claims (see for example, claim 1, line 1) has been interpreted as an acronym standing for “Heating, Ventilation, and Air-Conditioning”. Consistent with the customary use of the term in the field of art by those of ordinary skill and the usage of the term in the specification of the Instant Application (see for example, instant application paragraph [0001].)


Claim Objections
Claim 6 objected to because of the following informalities:  doubled article “the a” in “the a determination is made” in claim 6 line 3.  Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Particularly, claim 12 recites that, “when performing the step of predicting the first predicted temperature, the controller uses historical temperature data.” However, Claim 1 already recites that the step of predicting the first predicted temperature is performed by the controller using historical temperature data (see Claim 1, line 5). Accordingly, Claim 12 fails to further limit the subject matter of Claim 1 and is therefore in improper dependent form. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al., WIPO Patent Application Publication 2017-056403 (citations to English Equivalent US 2018/0195752; hereafter SASAKI) in view of Furuta, et al., US Pg-Pub 2015/0338116 (hereafter FURUTA).

Regarding Claim 1, SASAKI teaches:
A method of operating an HVAC system, (see fig. 1, [0089] “air conditioner 10”) the method comprising, by a controller (see fig. 1, ref. 20 [0069] “The cloud server 20 is an example of an air-conditioning control apparatus”) comprising a central processing unit and memory: (Cloud server 20 may be a computer server in a data center; see [0178]-[0182])
predicting, during an unoccupied time, ([0089] “the interface 25 receives, as the setting information, a return-home time”)
a first predicted temperature of an enclosed space, ([0089] the air conditioning setting unit 24 predicts a change in in-room temperature in a period until a return-home time using the in-room environment predictor 23.”)
wherein the first predicted temperature of the enclosed space corresponds to an estimated temperature of the enclosed space (i.e. [0089] “in-room temperature”.) using historical temperature data ([0082] “the in-room environment predictor 23 performs machine learning as described below, and, based on the in-room temperature history information, and the operation history information, generates an off-state in-room temperature prediction model” emphasis added by examiner.) at a return time of a user (see fig. 3 “return home time” and [0089] “predicts a change in in-room temperature in a period until a return-home time”) with the HVAC system off; (see Fig. 3, dashed parabolic line; and [0089] “In this case, the prediction is performed in terms of a change in predicted off-state in-room temperature for a case where the air-conditioner 10 is not operated.” emphasis added by examiner.)
determining if the first predicted temperature is less than a set-point temperature based, at least in part, on the return time of the user; ([0089] “Based on the change in predicted off-state in-room temperature, the air conditioning setting unit 24 determines an operation pattern of the air-conditioner 10 to such that the target temperature is reached at the return-home time.”)
responsive to a determination that the first predicted temperature is less than the set-point temperature, (i.e. [0089] “Based on the change in predicted off-state in-room temperature…” emphasis added by examiner.) predicting a second predicted temperature (see fig. 3 and i.e. [0090] “predicted on-state in-room temperature”) of the enclosed space if the HVAC system is operated for a first runtime; ([0090] “using the in-room environment predictor 23, the air conditioning setting unit 24 inputs the set temperature of the air-conditioner 10 as identification data and determine a change in a predicted on-state in-room temperature such that the target temperature is reached at the return-home time”)
operating the HVAC system ([0093] “The air conditioning setting unit 24 determine the operation pattern including the set temperature pattern of the air-conditioner 10 in the above described manner, and the air conditioning setting unit 24 controls the air-conditioner 10 according to the determined operation pattern.) for the first runtime prior to the return time of the user, (see fig. 3, and [0092] “The air conditioning setting unit 24 then determines an intersection B between the predicted on-state in-room temperature and the predicted off-state in-room temperature for the case where the temperature is not adjusted by the air-conditioner 10, and the air conditioning setting unit 24 employs the time B as an operation start time of the air-conditioner 10” nb. as illustrated in fig. 3 the start time B is prior to the return home time.)
wherein an end of the first runtime coincides with the return time of the user ([0090] the air conditioning setting unit 24 … determines a change in a predicted on-state in-room temperature such that the target temperature is reached at the return-home time,” see fig. 3)
to maintain an actual temperature of the enclosed space at or above a minimum temperature during the unoccupied time. (see e.g. fig. 14 depicting actual operation: the temperature is accordingly maintained at or above a minimum temperature from which recovery is possible, depicted in fig. 3 as the minimum temperature at time B and in fig. 14 as the temperature at time 23:00 when the air conditioner is first activated. As noted in the arguments, there is no requirement in claim 1 that the minimum temperature be pre-determined or based on any particular parameter or limit.)

SASAKI differs from the claimed invention in that:
SASAKI does not appear to clearly teach determining if the second predicted temperature is less than the set-point temperature, based, at least in part, on the return time of the user; 
nor operating the HVAC responsive to a determination that the second predicted temperature is not less than the set-point temperature [operating according to the first runtime]

However, FURUTA teaches an air conditioning method whereby the temperature and return time are monitored continuously (see FURUTA fig. 14, steps S71 and S72, and  [0144]-[0153]) so that, in the event that changing conditions result in the predicted temperature at return time no longer reaching the set-point temperature at the return time, the operation schedule may be modified. (see for example [0153], “FIG. 16 illustrates an example, in which the set state of the air conditioner 201 is changed because the room temperature has increased. Specifically, the activation time "19:02" of the air conditioner 201 in FIG. 10 is set back to "18:55" in FIG. 16 in order to obtain a room temperature 24.degree. C. by the expected arrival time 19:55.” see also fig. 17 and e.g. [0157]-[0172] describing an adjustment of operational time due to a change in “when the earliest user is changed … it is necessary to change activation reservation of the air conditioner”). Although FURUTA’s examples are described in a cooling mode, FURUTA discloses that the methods are generally applicable to both cooling and warming (see e.g. FURUTA [0098] which discusses settings for management data between preferred warming and cooling and that the air conditioner may be switched between warming mode and cooling mode.) 


FURUTA accordingly teaches: 
determining if the second predicted temperature is less than the set-point temperature, based, at least in part, on the return time of the user; (FURUTA [0150] “it is assumed … the air conditioner 201 judges that it is impossible to set the room temperature to the preferred temperature of the earliest user by the expected arrival time of the earliest user. In this case, the air conditioner 201 performs a re-setting process. In this case, the air conditioner 201 may perform a re-setting process by calculating an activation timing so as to set the room temperature to the preferred temperature of the earliest user at the expected arrival time of the earliest user.”)
responsive to a determination that the second predicted temperature is not less than the set-point temperature, operating the HVAC for the first run time. (see e.g. fig. 13, and [0141] describing operation absent a re-setting process. Compare to fig. 16 and [0153] describing operation in the event of a re-setting process.)

SASAKI and FURUTA are analogous art because they are from the same field of endeavor as the claimed invention of HVAC controllers and contain overlapping structural and functional similarities. Both references automatically schedule operation of HVAC systems in advance of the user returning home. Both references predict the future temperature of controlled spaces in order to devise the automatic schedules. 

Accordingly, one of ordinary skill in the art could have modified the teachings of SASAKI by incorporating the continuous monitoring and correction of operational runtimes as suggested by FURUTA.

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification in order to enable simpler interaction with the air-conditioning schedule while still maintaining a preferred return temperature as suggested by FURUTA [0155] (“as described above, in the first embodiment, the user is allowed to turn on the air conditioner 201 to obtain a preferred temperature by the expected arrival time at home without performing complicated operation.”)


Claim 2, the combination of SASAKI and FURUTA teaches all of the limitations of parent claim 1; 
Furuta further teaches:
further comprising responsive to a determination that the second predicted temperature is less than the set-point temperature,  (FURUTA [0150] “it is assumed … the air conditioner 201 judges that it is impossible to set the room temperature to the preferred temperature of the earliest user by the expected arrival time of the earliest user.”)
repeating, for an increased runtime, (see e.g. [0153] “the activation time "19:02" of the air conditioner 201 in FIG. 10 is set back to "18:55" in FIG. 16 in order to obtain a room temperature 24.degree. C. by the expected arrival time 19:55.”)  the step of predicting a second predicted temperature and the step of determining if the second predicted temperature is less than the set-point temperature based, at least in part, on the return time of the user. (FURUTA [0150] “…In this case, the air conditioner 201 performs a re-setting process. In this case, the air conditioner 201 may perform a re-setting process by calculating an activation timing so as to set the room temperature to the preferred temperature of the earliest user at the expected arrival time of the earliest user.” see also [0153] and fig. 16, depicting an increased runtime.)

FURUTA is analogous art because it is from the same field of endeavor and contains overlapping structural and functional similarities. Both references automatically schedule operation of HVAC systems in advance of the user returning home. Both 

Accordingly, one of ordinary skill in the art could have modified the teachings of SASAKI by incorporating the continuous monitoring and correction of operational runtimes as suggested by FURUTA.

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification in order to enable simpler interaction with the air-conditioning schedule while still maintaining a preferred return temperature as suggested by FURUTA [0155] (“as described above, in the first embodiment, the user is allowed to turn on the air conditioner 201 to obtain a preferred temperature by the expected arrival time at home without performing complicated operation.”)


Regarding Claim 4, the combination of SASAKI and FURUTA teaches all of the limitations of parent claim 1, 
SASAKI further teaches:
prior to the step of predicting the first predicted temperature, determining if the enclosed space is unoccupied. (fig. 1 and SASAKI [0088] “Based on the setting information received via the interface 25, the air conditioning setting unit 24 determines, as a control parameter, a setting pattern (operation pattern) of the air-conditioner 10 while using the in-room environment predictor 23.” interface 25 


Regarding Claim 7, the combination of SASAKI and FURUTA teaches all of the limitations of parent claim 4, 
SASAKI further teaches:
wherein the unoccupied time is a parameter set by the user ([0087] “interface 25 is an external-device interface that accepts an input from the user device 50”) that indicates a period of time the enclosed space is unoccupied, the period of time comprising the return time. (SASAKI “[0089] For example, the interface 25 receives, as the setting information, a return-home time”)




Claim 10, the combination of SASAKI and FURUTA teaches all of the limitations of parent claim 1,
SASAKI further teaches:
responsive to a determination that the first predicted temperature is greater than the set-point temperature, instructing the HVAC system to not operate during the unoccupied time. ([0090] “In the operation of the air-conditioner, in general, it is known that the smaller the difference between the in-room temperature and the set temperature, the more power is saved. In view of this, using the in-room environment predictor 23, the air conditioning setting unit 24 inputs the set temperature of the air-conditioner 10 as identification data and determines a change in a predicted on-state in-room temperature such that the target temperature is reached at the return-home time, and the air conditioning setting unit 24 determines the operation pattern including the set temperature pattern such that energy saving is achieved.” nb. if the target temperature is already reached without operation then the change determined would be “no change” as the target temperature will have already been reached.)



Claim 11, the combination of SASAKI and FURUTA teaches all of the limitations of parent claim 1, 
Sasaki further teaches:
wherein performing the step of predicting the first predicted temperature, the controller uses data from an external data source. (SASAKI [0081] “The outer environment predictor 27 receives, from the external weather information server 40 or the like, future and past weather prediction information or the like about weather in an area in which the air-conditioner 10 exists, and the outer environment predictor 27 inputs the received information in the in-room environment predictor 23.”)


Regarding Claim 12, the combination of SASAKI and FURUTA teaches all of the limitations of parent claim 1,
Sasaki further teaches:
wherein, when performing the step of predicting the first predicted temperature, the controller uses historical temperature data. ([0082] “the in-room environment predictor 23 performs machine learning as described below, and, based on the in-room temperature history information, and the operation history information, generates an off-state in-room temperature prediction model” emphasis added by examiner.)


s 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI in view of FURUTA, further in view of Buda, et al., US Pg-Pub 2016/0223215 (hereafter BUDA)

Regarding Claim 5, the combination of SASAKI and FURUTA teaches all of the limitations of parent claim 4, 
SASAKI further teaches:
responsive to a determination that the enclosed space is unoccupied, setting a heating demand to [no value]; and proceeding to the step of predicting the first predicted temperature. (see [0089] and fig. 3, nb. from the first vertical hash at present time to has B, no air conditioning set temperature is set. prediction of the first temperature is performed following receipt of a signal indicating unoccupied space, see [0089] and rejection of claim 4 supra.)
the combination differs from the claimed invention in that:
neither reference appears to clearly teach setting a heating demand to the minimum temperature for the unoccupied time;

however, BUDA teaches an HVAC system where a commissioning agent specifies absolute operational minimum temperatures (see e.g. BUDA [0117]) in order to protect plumbing or pets from extreme temperatures.



setting a heating demand to the minimum temperature for the unoccupied time; ([0117] “the commissioning agent … specifies a minimum and maximum comfort temperature for the system for each mode (heating or cooling). This defines a range of temperatures within the operating range of the equipment… but which further reduces the operating range of the system to levels based on other considerations, such as pets and plumbing.”)

BUDA is analogous art it is from the same field of endeavor as the claimed invention and other references of HVAC controllers, and contains overlapping structural and functional similarities, BUDA predicts the future temperature of controlled spaces in order to devise the automatic schedules (see fig. 4), and adjusts the temperature of an HVAC system automatically.

Accordingly, one of ordinary skill in the art could have modified the method of the combination of SASAKI and FURUTA by further incorporating the operational temperature minimum as taught by BUDA, thereby resulting in the modification of a ‘no temperature’ setpoint of SASAKI to the minimum temperature heating demand in a heating mode.

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification in order to take into consideration the heating and/or cooling requirements of pets and plumbing, as suggested by BUDA [0117] (“This defines a range of temperatures within the operating range of the equipment … which further reduces the operating range of the system to levels based on other considerations, such as pets and plumbing.”)


Regarding Claim 20, SASAKI teaches:
A method of operating an HVAC system (see fig. 1, [0089] “air conditioner 10”) using a controller, (see fig. 1, ref. 20 [0069] “The cloud server 20 is an example of an air-conditioning control apparatus”)  the method comprising: determining if an enclosed space of the HVAC system is unoccupied; (fig. 1 and SASAKI [0088] “Based on the setting information received via the interface 25, the air conditioning setting unit 24 determines, as a control parameter, a setting pattern (operation pattern) of the air-conditioner 10 while using the in-room environment predictor 23.” interface 25 is a web interface application used by a user on a remote mobile device (device 50) such as a smartphone, (see [0087]) and the setting information includes a return-home time (see [0089]) indicating that the space is not occupied. Actions taken in SASAKI [0089] (rejection of claim 1 supra.) are disclosed as subsequent to receiving the return home time. See also [0053]-[0055] which suggest an alternative embodiment wherein the determination of occupancy is predicted on the basis of historical motion detection or GPS location.)
responsive to a determination that the enclosed space is unoccupied, setting a heating demand to [no value] for an unoccupied time; (see [0089] and fig. 3, nb. from the first vertical hash at present time to has B, no air conditioning set temperature is set. prediction of the first temperature is )
predicting, during the unoccupied time, ([0089] “the interface 25 receives, as the setting information, a return-home time”) 
a first predicted temperature of the enclosed space, ([0089] the air conditioning setting unit 24 predicts a change in in-room temperature in a period until a return-home time using the in-room environment predictor 23.”)
wherein the first predicted temperature of the enclosed space (i.e. [0089] “in-room temperature”.) using historical temperature data ([0082] “the in-room environment predictor 23 performs machine learning as described below, and, based on the in-room temperature history information, and the operation history information, generates an off-state in-room temperature prediction model” emphasis added by examiner.) at a return time of a user (see fig. 3 “return home time” and [0089] “predicts a change in in-room temperature in a period until a return-home time”)
determining if the first predicted temperature is less than a set-point temperature based, at least in part, on the return time of the user; ([0089] “Based on the change in predicted off-state in-room temperature, the air conditioning setting unit 24 determines an operation pattern of the air-conditioner 10 to such that the target temperature is reached at the return-home time.”)
responsive to a determination that the first predicted temperature is less than the set-point temperature, (i.e. [0089] “Based on the change in predicted off-state in-room temperature…” emphasis added by examiner.) predicting a second predicted temperature  (see fig. 3 and i.e. [0090] “predicted on-state in-room temperature”) of the enclosed space if the HVAC system is operated for a first runtime; ([0090] “using the in-room environment predictor 23, the air conditioning setting unit 24 inputs the set temperature of the air-conditioner 10 as identification data and determine a change in a predicted on-state in-room temperature such that the target temperature is reached at the return-home time”)
operating the HVAC system ([0093] “The air conditioning setting unit 24 determine the operation pattern including the set temperature pattern of the air-conditioner 10 in the above described manner, and the air conditioning setting unit 24 controls the air-conditioner 10 according to the determined operation pattern.) for the first runtime  prior to the return time of the user, (see fig. 3, and [0092] “The air conditioning setting unit 24 then determines an intersection B between the predicted on-state in-room temperature and the predicted off-state in-room temperature for the case where the temperature is not adjusted by the air-conditioner 10, and the air conditioning setting unit 24 employs the time B as an operation start time of the air-conditioner 10” nb. as illustrated in fig. 3 the start time B is prior to the return home time.) 
wherein an end of the first runtime coincides with the return time of the user; ([0090] the air conditioning setting unit 24 … determines a change in a predicted on-state in-room temperature such that the target temperature is reached at the return-home time,” see fig. 3) 



SASAKI does not appear to clearly teach: setting a heating demand to a minimum temperature for the unoccupied time;
nor determining if the second predicted temperature is less than the set-point temperature, based, at least in part, on the return time of the user; 
nor operating the HVAC responsive to a determination that the second predicted temperature is not less than the set-point temperature [operating according to the first runtime]
nor, responsive to a determination that the second predicted temperature is less than the set-point temperature, repeating, for an increased runtime, the step of predicting the second predicted temperature and the step of determining if the second predicted temperature is less than the set-point temperature based, at least in part, on the return time of the user 
nor to maintain an actual temperature of the enclosed space at or above the minimum temperature during the unoccupied time. (nb. the construction of this limitation differs from claim 1 because of the recitation of an affirmative setting of the heating demand to a minimum temperature, and accordingly SASAKI does not teach the narrower interpretation in this claim.)

however, BUDA teaches an HVAC system where a commissioning agent specifies absolute operational minimum temperatures (see e.g. BUDA [0117]) in order to protect plumbing or pets from extreme temperatures.



setting a heating demand to the minimum temperature for the unoccupied time; ([0117] “the commissioning agent … specifies a minimum and maximum comfort temperature for the system for each mode (heating or cooling). This defines a range of temperatures within the operating range of the equipment… but which further reduces the operating range of the system to levels based on other considerations, such as pets and plumbing.”)
maintaining an actual temperature of the enclosed space at or above the minimum temperature during the unoccupied time. ([0117] “This defines a range of temperatures within the operating range of the equipment… but which further reduces the operating range of the system to levels based on other considerations, such as pets and plumbing.”)

SASAKI and BUDA are analogous art they are from the same field of endeavor as the claimed invention and other references of HVAC controllers, and contain overlapping structural and functional similarities, both predicts the future temperature of controlled spaces in order to devise the automatic schedules (see citations to SASAKI supra, and BUDA fig. 4), and adjusts the temperature of an HVAC system automatically.

Accordingly, one of ordinary skill in the art could have modified the method of the combination of SASAKI and FURUTA by further incorporating the operational temperature minimum as taught by BUDA, thereby resulting in the modification of a ‘no temperature’ setpoint of SASAKI to the minimum temperature heating demand in a heating mode.
(“This defines a range of temperatures within the operating range of the equipment … which further reduces the operating range of the system to levels based on other considerations, such as pets and plumbing.”)



and FURUTA teaches an air conditioning method whereby the temperature and return time are monitored continuously (see FURUTA fig. 14, steps S71 and S72, and  [0144]-[0153]) so that, in the event that changing conditions result in the predicted temperature at return time no longer reaching the set-point temperature at the return time, the operation schedule may be modified. (see for example [0153], “FIG. 16 illustrates an example, in which the set state of the air conditioner 201 is changed because the room temperature has increased. Specifically, the activation time "19:02" of the air conditioner 201 in FIG. 10 is set back to "18:55" in FIG. 16 in order to obtain a room temperature 24.degree. C. by the expected arrival time 19:55.” see also fig. 17 and e.g. [0157]-[0172] describing an adjustment of operational time due to a change in the expected arrival time of the user(s). i.e. FURUTA [0168] “when the earliest user is changed … it is necessary to change activation reservation of the air conditioner”). Although FURUTA’s examples are described in a cooling mode, FURUTA discloses that the methods are generally applicable to both cooling and warming (see e.g. FURUTA [0098] which discusses settings for management data between preferred warming and cooling and that the air conditioner may be switched between warming mode and cooling mode.) 

determining if the second predicted temperature is less than the set-point temperature, based, at least in part, on the return time of the user; (FURUTA [0150] “it is assumed … the air conditioner 201 judges that it is impossible to set the room temperature to the preferred temperature of the earliest user by the expected arrival time of the earliest user. In this case, the air conditioner 201 performs a re-setting process. In this case, the air conditioner 201 may perform a re-setting process by calculating an activation timing so as to set the room temperature to the preferred temperature of the earliest user at the expected arrival time of the earliest user.)
responsive to a determination that the second predicted temperature is not less than the set-point temperature, operating the HVAC for the first run time. (see e.g. fig. 13, and [0141] describing operation absent a re-setting process. Compare to fig. 16 and [0153] describing operation in the event of a re-setting process.)
responsive to a determination that the second predicted temperature is less than the set-point temperature, (FURUTA [0150] “it is assumed … the air conditioner 201 judges that it is impossible to set the room temperature to the preferred temperature of the earliest user by the expected arrival time of the earliest user.”)
repeating, for an increased runtime, (see e.g. [0153] “the activation time "19:02" of the air conditioner 201 in FIG. 10 is set back to "18:55" in FIG. 16 in order to obtain a room temperature 24.degree. C. by the expected arrival time 19:55.”)  the step of predicting a second predicted temperature and the step of determining if the second predicted temperature is less than the set-point temperature based, at least in part, on the return time of the user (FURUTA [0150] “…In this case, the air conditioner 201 performs a re-setting process. In this case, the air conditioner 201 may perform a re-setting process by calculating an activation timing so as to set the room temperature to the preferred temperature of the earliest user at the expected arrival time of the earliest user.” see also [0153] and fig. 16, depicting an increased runtime.) 

FURUTA is analogous art because it is from the same field of endeavor as the claimed invention and other references of HVAC controllers and contain overlapping structural and functional similarities. Both references automatically schedule operation of HVAC systems in advance of the user returning home. Both references predict the future temperature of controlled spaces in order to devise the automatic schedules. 

Accordingly, one of ordinary skill in the art could have modified the teachings of SASAKI by incorporating the continuous monitoring and correction of operational runtimes as suggested by FURUTA.

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification in order to enable simpler interaction with the air-conditioning schedule while still maintaining a preferred return temperature as suggested by FURUTA [0155] (“as described above, in the first embodiment, the user is allowed to turn on the air conditioner 201 to obtain a preferred temperature by the expected arrival time at home without performing complicated operation.”)



Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI in view of FURUTA, further in view of Atterbury, US 5,822,997 (hereafter ATTERBURY).

Regarding Claim 16, Sasaki teaches:
an HVAC system (see fig. 1) comprising:
a controller (see fig. 1, ref. 20 [0069] “The cloud server 20 in an example of an air-conditioning control apparatus”) comprising a central processing unit and memory, (Cloud server 20 may be a computer server in a data center, see [0178]-[0182]).
the controller configured to perform the following steps:
predict, during an unoccupied time, ([0089] “the interface 25 receives, as the setting information, a return-home time”)
a first predicted temperature of an enclosed space, ([0089] the air conditioning setting unit 24 predicts a change in in-room temperature in a period until a return-home time using the in-room environment predictor 23.”)
wherein the first predicted temperature of the enclosed space (i.e. [0089] “in-room temperature”.) using historical temperature data ([0082] “the in-room environment predictor 23 performs machine learning as described below, and, based on the in-room temperature history information, and the operation history information, generates an off-state in-room temperature prediction model” emphasis added by examiner.) at a return time of a user (see fig. 3 “return home time” and [0089] “predicts a change in in-room temperature in a period until a return-home time”) with the HVAC system off; (see Fig. 3, dashed parabolic line; and [0089] “In this case, the prediction is performed in terms of a change in predicted off-state in-room temperature for a case where the air-conditioner 10 is not operated.” emphasis added by examiner.)
determine if the first predicted temperature is less than a set-point temperature, based, at least in part, on the return time of the user; ([0089] “Based on the change in predicted off-state in-room temperature, the air conditioning setting unit 24 determines an operation pattern of the air-conditioner 10 to such that the target temperature is reached at the return-home time.”)
responsive to a determination that the first predicted temperature is less than the set-point temperature, (i.e. [0089] “Based on the change in predicted off-state in-room temperature…” emphasis added by examiner.) predict a second predicted temperature (see fig. 3 and i.e. [0090] “predicted on-state in-room temperature”) of the enclosed space if the HVAC system is operated for a first runtime; ([0090] “using the in-room environment predictor 23, the air conditioning setting unit 24 inputs the set temperature of the air-conditioner 10 as identification data and determine a change in a predicted on-state in-room temperature such that the target temperature is reached at the return-home time”)
operate the HVAC system ([0093] “The air conditioning setting unit 24 determine the operation pattern including the set temperature pattern of the air-conditioner 10 in the above described manner, and the air conditioning setting unit 24 controls the air-conditioner 10 according to the determined operation pattern.)  for the first runtime prior to the return time of the user, (see fig. 3, and [0092] “The air conditioning setting unit 24 then determines an intersection B between the predicted on-state in-room temperature and the predicted off-state in-room temperature for the case where the temperature is not adjusted by the air-conditioner 10, and the air conditioning setting unit 24 employs the time B as an operation start time of the air-conditioner 10” nb. as illustrated in fig. 3 the start time B is prior to the return home time.) 
wherein an end of the first runtime coincides with the return time of the user ([0090] the air conditioning setting unit 24 … determines a change in a predicted on-state in-room temperature such that the target temperature is reached at the return-home time,” see fig. 3)
to maintain an actual temperature of the enclosed space at or above a minimum temperature during the unoccupied time. (see e.g. fig. 14 depicting actual operation: the temperature is accordingly maintained at or above a minimum temperature from which recovery is possible, depicted in fig. 3 as the minimum temperature at time B and in fig. 14 as the temperature at time 23:00 when the air conditioner is first activated. As noted in the arguments, there is no requirement in claim 16 that the minimum temperature be pre-determined or based on any particular parameter or limit.)

Sasaki does not appear to clearly teach: a compressor configured to compress a refrigerant; an evaporator coil coupled to the compressor and configured to receive the refrigerant; nor a condenser coil coupled between the evaporator coil and the compressor;
nor determining if the second predicted temperature is less than the set-point temperature, based, at least in part, on the return time of the user; 
nor operating the HVAC responsive to a determination that the second predicted temperature is not less than the set-point temperature.

However, ATTERBURY teaches a gas engine based heat pump HVAC system (see figs. 6-7) suitable for generating heating and/or cooling for indoor spaces to maintain comfortable air temperatures, (col. 10, line 46 “a heat pump is basically a reversible air conditioner.”) comprising:
a compressor to compress refrigerant (col. 10, line 33 “The compressor 22 receives refrigerant vapor at low pressure … and discharges it at an elevated temperature and pressure”)
an evaporator coil configured to receive the refrigerant, (col. 10 line 43 “the refrigerant must absorb heat from the evaporator 26 or 24 to become vapor”)
a condenser coil coupled between the evaporator coil and the compressor. (col. 10, line 36 “the high pressure vapor then enters the condenser 24 or 26, where it’s temperature is reduced sufficiently to cause the vapor to condense into liquid” nb. the liquid then passes to the evaporator, see col. 10, lines 33-45).


SASAKI and ATTERBURY are analogous art because they are from the same field of endeavor as the claimed invention of HVAC controllers and contain overlapping structural and functional similarities. Both references automatically schedule operation of HVAC systems. Both references utilize temperature reducing setback controls in order to conserve energy.

accordingly, one of ordinary skill in the art could have modified the teachings of SASAKI by incorporating the variable speed gas heat pump air conditioner design of ATTERBURY.

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification because the variable speed heat pump of ATTERBURY has increased efficiency over other air conditioning designs, as taught by ATTERBURY (col. 11 line 6, “The most noticeable difference between gas and electrically-powered heat pumps is the power source for the compressor. A single-cylinder natural gas engine 40 is substituted for the electric motor of conventional systems. The gas engine 40 typically is capable of efficient continuous operation between about 1200 and 3000 RPM. Thus, the heat pumping capacity of the system 20, 21 can be varied continuously from 40 percent to 100 percent of maximum to match the requirements of the house and the weather.”)


and FURUTA teaches an air conditioning method whereby the temperature and return time are monitored continuously (see FURUTA fig. 14, steps S71 and S72, and  [0144]-[0153]) so that, in the event that changing conditions result in the predicted temperature at return time no longer reaching the set-point temperature at the return time, the operation schedule may be modified. (see for example [0153], “FIG. 16 illustrates an example, in which the set state of the air conditioner 201 is changed because the room temperature has increased. Specifically, the activation time "19:02" of the air conditioner 201 in FIG. 10 is set back to "18:55" in FIG. 16 in order to obtain a room temperature 24.degree. C. by the expected arrival time 19:55.” see also fig. 17 and e.g. [0157]-[0172] describing an adjustment of operational time due to a change in the expected arrival time of the user(s). i.e. FURUTA [0168] “when the earliest user is changed … it is necessary to change activation reservation of the air conditioner”). Although FURUTA’s examples are described in a cooling mode, FURUTA discloses that the methods are generally applicable to both cooling and warming (see e.g. FURUTA [0098] which discusses settings for management data between preferred warming and cooling and that the air conditioner may be switched between warming mode and cooling mode.) 


FURUTA accordingly teaches: 
determining if the second predicted temperature is less than the set-point temperature, based, at least in part, on the return time of the user; (FURUTA [0150] “it is assumed … the air conditioner 201 judges that it is impossible to set the room temperature to the preferred temperature of the earliest user by the expected arrival time of the earliest user. In this case, the air conditioner 201 performs a re-setting process. In this case, the air conditioner 201 may perform a re-setting process by calculating an activation timing so as to set the room temperature to the preferred temperature of the earliest user at the expected arrival time of the earliest user.)
responsive to a determination that the second predicted temperature is not less than the set-point temperature, operating the HVAC for the first run time. (see e.g. fig. 13, and [0141] describing operation absent a re-setting process. Compare to fig. 16 and [0153] describing operation in the event of a re-setting process.)

FURUTA is analogous art because they are from the same field of endeavor as the claimed invention and other references of HVAC controllers and contain overlapping structural and functional similarities. FURUTA automatically schedules operation of HVAC systems in advance of the user returning home. FURUTA also predicts the future temperature of controlled spaces in order to devise the automatic schedules. 

Accordingly, one of ordinary skill in the art could have modified the teachings of SASAKI by incorporating the continuous monitoring and correction of operational runtimes as suggested by FURUTA.

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification in order to enable simpler interaction with the air-conditioning schedule while still maintaining a preferred return temperature as suggested by FURUTA [0155] (“as described above, in the first embodiment, the user is allowed to turn on the air conditioner 201 to obtain a preferred temperature by the expected arrival time at home without performing complicated operation.”)



Regarding Claim 17, the combination of SASAKI, FURUTA, and ATTERBURY teaches all of the limitations of parent claim 16, 
FURUTA further teaches:
wherein the controller is further configured to perform the following step: responsive to a determination that the second predicted temperature is less than the set-point temperature, (FURUTA [0150] “it is assumed … the air conditioner 201 judges that it is impossible to set the room temperature to the preferred temperature of the earliest user by the expected arrival time of the earliest user.”)
repeat, for an increased runtime, (see e.g. [0153] “the activation time "19:02" of the air conditioner 201 in FIG. 10 is set back to "18:55" in FIG. 16 in order to obtain a room temperature 24.degree. C. by the expected arrival time 19:55.”)  the step of predicting a second predicted temperature, and the step of determining if the second predicted temperature is less than the set-point temperature, based, at least in part, on the return time of the user. (FURUTA [0150] “…In this case, the air conditioner 201 performs a re-setting process. In this case, the air conditioner 201 may perform a re-setting process by calculating an activation timing so as to set the room temperature to the preferred temperature of the earliest user at the expected arrival time of the earliest user.” see also [0153] and fig. 16, depicting an increased runtime.)
Claim 18, the combination of SASAKI, FURUTA, and ATTERBURY teaches all of the limitations of parent claim 16, 
SASAKI further teaches:
wherein the controller is further configured to perform the following step: wherein, when performing the step of predicting the first predicted temperature, the controller uses data from an external data source. (SASAKI [0081] “The outer environment predictor 27 receives, from the external weather information server 40 or the like, future and past weather prediction information or the like about weather in an area in which the air-conditioner 10 exists, and the outer environment predictor 27 inputs the received information in the in-room environment predictor 23.”)


Claims 6, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI in view of FURUTA, further in view of Rosen et al., US Pg-Pub 2010/0243231 (hereafter ROSEN).

Regarding Claim 6, the combination of SASAKI and FURUTA teaches all of the limitations of parent claim 4, 
The combination differs from the claimed invention in that:
neither reference appears to clearly teach: “responsive to a determination that the enclosed space is occupied, repeating the step of determining if the enclosed space is unoccupied until the a determination is made that the enclosed space is unoccupied.”

However, ROSEN from the same field of endeavor teaches an HVAC controller which utilizes a motion detector which is used to monitor the occupancy and non-occupancy of the controlled space (see [0067] “an occupancy sensor 103 [is] installed appropriate in the room to be able to … monitor motion in determining occupancy or no occupancy.) this sensor information is then used to determine when to predict future temperatures of the controlled space (ROSEN [0036] “In order to save energy when the room is found to be not occupied, or after some period of no occupancy, the thermostat apparatus will reduce the setpoint room temperature from the normal desired setpoint. It is important that the thermostat apparatus determine the level of reduction for a reduced setpoint temperature to be used during the period of no occupancy”)

Accordingly, ROSEN teaches:
responsive to a determination that the enclosed space is occupied, (ROSEN [0067] A temperature sensor 102 and an occupancy sensor 103 are installed appropriate in the room to be able to measure the room temperature and to monitor motion in determining occupancy or no occupancy.) repeating the step of determining if the enclosed space is unoccupied until the a determination is made that the enclosed space is unoccupied. (ROSEN [0036] “In order to save energy when the room is found to be not occupied, or after some period of no occupancy, the thermostat apparatus will reduce the setpoint room temperature from the normal desired setpoint. It is important that the thermostat apparatus determine the level of reduction for a reduced setpoint temperature to be used during the period of no occupancy”)

ROSEN is analogous art it is from the same field of endeavor as the claimed invention and other references of HVAC controllers, and contains overlapping structural and functional similarities, ROSEN predicts the future temperature of controlled spaces in order to devise the automatic schedules (see fig. 4), and adjusts the temperature of an HVAC system automatically.

One of ordinary skill in the art could have modified the method of the combination of SASAKI and FURUTA to incorporate the motion detection based occupancy sensing of ROSEN, resulting in the repeated monitoring of the occupancy/no-occupancy signal.

One of ordinary skill in the art at the time the applicant was made could have been motivated to make this combination in order to achieve further savings by automating the detection of occupancy as suggested by ROSEN ([0007] “Energy savings can be achieved by use of a control mechanism which takes into account whether a room is predicted to be occupied, and further savings can be achieved if the detection of occupancy and a programmed response to changes in occupancy is automated”)


Claim 8, the combination of SASAKI and FURUTA teaches all of the limitations of parent claim 4,
the combination differs from the claimed invention in that:
neither reference appears to clearly teach: wherein the step of determining if the enclosed space is unoccupied comprises determining if a motion sensor has detected motion within the enclosed space.

However, ROSEN from the same field of endeavor teaches an HVAC controller which utilizes a motion detector which is used to monitor the occupancy and non-occupancy of the controlled space (see [0067] “an occupancy sensor 103 [is] installed appropriate in the room to be able to … monitor motion in determining occupancy or no occupancy.) this sensor information is then used to determine when to predict future temperatures of the controlled space (ROSEN [0036] “In order to save energy when the room is found to be not occupied, or after some period of no occupancy, the thermostat apparatus will reduce the setpoint room temperature from the normal desired setpoint. It is important that the thermostat apparatus determine the level of reduction for a reduced setpoint temperature to be used during the period of no occupancy”)

Accordingly, ROSEN teaches:
wherein the step of determining if the enclosed space is unoccupied comprises determining if a motion sensor has detected motion within the enclosed space.  (ROSEN [0067] A temperature sensor 102 and an occupancy sensor 103 are installed appropriate in the room to be able to measure the room temperature and to monitor motion in determining occupancy or no occupancy.)

ROSEN is analogous art it is from the same field of endeavor as the claimed invention and other references of HVAC controllers, and contains overlapping structural and functional similarities, ROSEN predicts the future temperature of controlled spaces in order to devise the automatic schedules (see fig. 4), and adjusts the temperature of an HVAC system automatically.

One of ordinary skill in the art could have modified the method of the combination of SASAKI and FURUTA to incorporate the motion detection based occupancy sensing of ROSEN, resulting in the repeated monitoring of the occupancy/no-occupancy signal.

One of ordinary skill in the art at the time the applicant was made could have been motivated to make this combination in order to achieve further savings by automating the detection of occupancy as suggested by ROSEN ([0007] “Energy savings can be achieved by use of a control mechanism which takes into account whether a room is predicted to be occupied, and further savings can be achieved if the detection of occupancy and a programmed response to changes in occupancy is automated”)





Claim 15, the combination of SASAKI and FURUTA teaches all of the limitations of parent claim 1, 
the combination of SASAKI and FURUTA differs from the claimed invention in that:
neither reference clearly teaches: the HVAC system is capable of providing heat to the enclosed space by at least two of heat pump operation, electric heating element operation, and furnace operation; 
nor selecting, based on cost to operate, one or more of heat pump operation, electric heating element operation, and furnace operation to provide heat to the enclosed space.

However, ROSEN teaches:
the HVAC system is capable of providing heat to the enclosed space by at least two of heat pump operation, ([0005] “Such apparatus includes a heat pump or “compressor…”) electric heating element operation, ([0005] “...which incorporates also some form of resistive heating” [0012] “Heat strips, radiant coils, or other similar methods of producing heat by converting electrical energy directly to heat energy are commonly called "resistive" heating.  and furnace operation;
and the predicting the second predicted temperature (see fig. 5, analogous to “507” the desired occupied setpoint temperature, recovery is predicted, see 505 and 504 on fig 5. “this slope was predicted…”) of the enclosed space further comprises selecting, based on cost to operate, one or more of heat pump operation, electric heating element operation, and furnace operation to provide heat to the enclosed space. (fig. 5 and [0084] “The higher temperature of 60 degrees 303 is the maintained reduced setpoint temperature that would be determined if a predicted recovery time is calculated using only compressor heat as described 530. A further reduced temperature of 50 degrees 404 can be allowed for more energy savings if the reduced setpoint temperature is determined using a predicted recovery time based upon resistive heat as described 531.” and [0086] “further savings can be achieved by measuring the thermal response rate of the room under both compressor heat, and resistive heat. This enables the thermostat to utilize the more expensive heating source only when necessary to recover in the required time.”)

ROSEN is analogous art it is from the same field of endeavor as the claimed invention and other references of HVAC controllers, and contains overlapping structural and functional similarities, ROSEN predicts the future temperature of controlled spaces in order to devise the automatic schedules (see fig. 4), and adjusts the temperature of an HVAC system automatically.

One of ordinary skill in the art could have modified the combination of SASAKI and FURUTA to incorporate the alternative heat sources the selection between them according to cost as taught by ROSEN. 

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification in order to reduce operating costs by using the more expensive heating source only when necessary to recover temperature in time, as ([0086] “further savings can be achieved by measuring the thermal response rate of the room under both compressor heat, and resistive heat. This enables the thermostat to utilize the more expensive heating source only when necessary to recover in the required time.”)


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI in view of FURUTA further in view of Ladd, 

Regarding Claim 9, the combination of SASAKI and FURUTA teaches all of the limitations of parent claim 4,
both SASAKI and FURUTA further teaches:
the HVAC system includes a heating element; (SASAKI [0073] “operation mode (cooling/heating/drying/automatic mode)”; FURUTA [0098] “the warming mode”)
However, the combination differs from the claimed invention in that:

neither reference appears to clearly teach: and when the HVAC system operates in a defrost mode, the heating element is not operated to warm air circulated through the enclosed space when the space is unoccupied.

However, LADD, from the same field of endeavor teaches an HVAC controller which incorporates a defrost mode which does not circulate warm air in the controlled space when the space is not occupied in order to save costs.



when the HVAC system operates in a defrost mode ([0044] “defrost cycle”) the heating element is not operated to warm air circulated through the enclosed space when the space is unoccupied. ([0044] “when the indoor space is not considered to be occupied, the auxiliary heat may be turned off or disabled during the defrost cycle in order to conserve or save energy and reduce operating cost. Efficiency may be improved by avoiding the use of auxiliary heat when the auxiliary heat does not provide a comfort benefit because a conditioned space (e.g. an indoor space) is unoccupied.”)

LADD is analogous art it is from the same field of endeavor as the claimed invention and other references of HVAC controllers, and contains overlapping structural and functional similarities, LADD monitors occupancy in order to devise the automatic schedules (see fig. 3), and LADD contains heating elements for conditioning indoor spaces for comfort heating.

One of ordinary skill in the art could have modified the method of the combination of SASAKI and FURUTA by incorporating the no-air circulation defrost method steps, as taught by LADD. 

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification in order to save energy, as suggested by LADD. ([0044] “when the indoor space is not considered to be occupied, the auxiliary heat may be turned off or disabled during the defrost cycle in order to conserve or save energy and reduce operating cost. Efficiency may be improved by avoiding the use of auxiliary heat when the auxiliary heat does not provide a comfort benefit because a conditioned space (e.g. an indoor space) is unoccupied.”)


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI in view of FURUTA in view of ATTERBURY, further in view of ROSEN.

Regarding Claim 19, the combination of SASAKI, FURUTA, and ATTERBURY teaches all of the limitations of parent claim 16, 
The combination differs from the claimed invention in that: 
none of the references clearly teach: the HVAC system is capable of providing heat to the enclosed space by at least two of heat pump operation, electric heating element operation, and furnace operation; (examiner emphasis added to clarify the distinction over ATTERBURY, which teaches at least a heat pump).
nor and the controller is further configured to predict the second predicted temperature of the enclosed space by selecting, based on cost to operate, one or more of heat pump operation, electric heating element operation, and furnace operation to provide heat to the enclosed space.



the HVAC system is capable of providing heat to the enclosed space by at least two of heat pump operation, ([0005] “Such apparatus includes a heat pump or “compressor…”) electric heating element operation, ([0005] “...which incorporates also some form of resistive heating” [0012] “Heat strips, radiant coils, or other similar methods of producing heat by converting electrical energy directly to heat energy are commonly called "resistive" heating.  and furnace operation;
and the predicting the second predicted temperature (see fig. 5, analogous to “507” the desired occupied setpoint temperature, recovery is predicted, see 505 and 504 on fig 5. “this slope was predicted…”) of the enclosed space further comprises selecting, based on cost to operate, one or more of heat pump operation, electric heating element operation, and furnace operation to provide heat to the enclosed space. (fig. 5 and [0084] “The higher temperature of 60 degrees 303 is the maintained reduced setpoint temperature that would be determined if a predicted recovery time is calculated using only compressor heat as described 530. A further reduced temperature of 50 degrees 404 can be allowed for more energy savings if the reduced setpoint temperature is determined using a predicted recovery time based upon resistive heat as described 531.” and [0086] “further savings can be achieved by measuring the thermal response rate of the room under both compressor heat, and resistive heat. This enables the thermostat to utilize the more expensive heating source only when necessary to recover in the required time.”)

ROSEN is analogous art it is from the same field of endeavor as the claimed invention and other references of HVAC controllers, and contains overlapping structural and functional similarities, ROSEN predicts the future temperature of controlled spaces in order to devise the automatic schedules (see fig. 4), and adjusts the temperature of an HVAC system automatically.

One of ordinary skill in the art could have modified the system of the combination of SASAKI, FURUTA, and ATTERBURY to incorporate the resistive heat source and the selection between the resistive heat and the heat pump system according to cost as taught by ROSEN. 

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification in order to reduce operating costs by using the more expensive heating source only when necessary to recover temperature in time, as suggested by ROSEN. ([0086] “further savings can be achieved by measuring the thermal response rate of the room under both compressor heat, and resistive heat. This enables the thermostat to utilize the more expensive heating source only when necessary to recover in the required time.”)


Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  While SASAKI, FURUTA, ROSEN, ATTERBURY, and LADD teach many of the features of the claimed invention as set forth above; and previously cited reference Hester, et al. (US Pg-Pub 2016/0201933) teaches an HVAC controller which repeats a prediction of future indoor space temperatures based on a plurality of control trajectories for the controlled air conditioning system, none of the references alone or in reasonable combination teach or fairly suggest: 
(Claim 13)
further comprising repeating the step of predicting the first predicted temperature to update the first predicted temperature.
(excerpted)
…where the “the step of predicting the first predicted temperature prediction” is to predict an estimated temperature of the enclosed space … with the HVAC system off” as required by the base claim.

Claim 14, depending on 13, is also persuasive over the prior art of record for the above noted reason.




Conclusion
Examiner notes that an interview may be beneficial in advancing prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591.  The examiner can normally be reached on Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JOSHUA T SANDERS/Examiner, Art Unit 2119